PER CURIAM: *
Jose Leon Zamora, Texas prisoner # 672290, moves this court for a certificate of appealability (COA) to appeal in this 28 U.S.C. § 2254 matter and for leave to proceed in forma pauperis (IFP) on appeal. He was convicted of murder and sentenced to 99 years of imprisonment.
“This Court must examine the basis of its jurisdiction, on its own motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). This court has jurisdiction over final decisions and other decisions covered by the collateral order doctrine. See 28 U.S.C. §§ 1291, 1292; Davis v. E. Baton Rouge Par. Sch. Bd., 78 F.3d 920, 925-26 (5th Cir. 1996). Unless the parties have consented to proceed before a magistrate judge pursuant to 28 U.S.C. § 636(c)(1), an order issued by a magistrate judge is not a final order directly appealable to this court. Donaldson v. Ducote, 373 F.3d 622, 624-25 (5th Cir. 2004). Zamora did not so consent. Although the district court reconsidered the magistrate judge’s ruling, Zamora did not file a notice of appeal from that decision or the denial of his § 2254 petition. See Fed. R. App. P. 4(a)(1)(A), (a)(2). We therefore lack jurisdiction over this appeal.
Zamora’s appeal is DISMISSED for lack of jurisdiction, and his COA motion and IFP motion are DENIED AS MOOT.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.